UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6204


EDDIE C. GOLSON,

                   Plaintiff - Appellant,

             v.

DETECTIVE JAMES B. ANDERSON, of the Lexington County Sheriff’s
Department; LEXINGTON COUNTY DETENTION CENTER, Individually and
in their official capacities,

                   Defendants - Appellees,

             and

JAMES R. METTS; BRIAN P. STERLING; STEPHANIE WILLIS; MARY ANN
E. SHEHA; NANCY J. SKRABA; ROBERT L. SINGLETON;
BRIAN CURRENCE,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:15-cv-04319-MBS)


Submitted: June 25, 2018                                      Decided: July 6, 2018


Before AGEE and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Eddie C. Golson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Eddie C. Golson appeals from the district court’s order adopting the

recommendation of the magistrate judge and dismissing without prejudice his amended

complaint under 42 U.S.C. § 1983 (2012), confining his appeal to the portion of the order

dismissing his claim for monetary damages pursuant to Heck v. Humphrey, 512 U.S. 477,

486-87 (1994) (holding that a 42 U.S.C. § 1983 suit for monetary damages is barred if

prevailing in the action would necessarily require the plaintiff to prove the unlawfulness

of his conviction or imprisonment). * We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Golson v.

Anderson, No. 3:15-cv-04319-MBS (D.S.C. Feb. 5, 2018).           We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




      *
         We conclude that, although the complaint was dismissed without prejudice, the
district court’s order qualifies as a final, appealable order because Golson could not
simply amend the complaint to cure the defect identified. See Goode v. Cent. Va. Legal
Aid Soc’y, Inc., 807 F.3d 619, 629-30 (4th Cir. 2015) (holding that dismissal without
prejudice is not appealable unless “the district court’s grounds for dismissal clearly
indicate that no amendment could cure the complaint’s defects”).


                                            3